Case 2:20-cv-08580-AB-KS Document 21 Filed 04/30/21 Page 1 of 1 Page ID #:265


1

2

3

4

5

6

7
                             UNITED STATES DISTRICT COURT
8
                            CENTRAL DISTRICT OF CALIFORNIA
9

10
     GERARDO VILLARON, an individual, ) Case No: 2:20-cv-08580-AB-KS
11                                    ) Dist Judge André Birotte Jr
                 Plaintiff,           ) Mag Judge Karen L. Stevenson
12   vs.                              ) Courtroom: 7B
                                      )
13   FORD MOTOR COMPANY, A            )
     Delaware Corporation; and DOES 1 ) [PROPOSED] ORDER ON JOINT
14   through 20, inclusive            ) STIPULATION TO DISMISS CASE
                                      ) WITH PREJUDICE
15           Defendants.              )
                                      )
16

17
           The Court has reviewed the Joint Stipulation for Order Dismissing the Action with

18
     Prejudice, and hereby orders as follows:

19
           The parties have stipulated that the action should be dismissed with prejudice.

20
     Accordingly, the entire action is dismissed with prejudice pursuant to Federal Rule of

21
     Civil Procedure 41(a)(1)(A)(ii).

22
           IT IS SO ORDERED.

23

24
     DATED: __April 30, 2021______By:
25
                                     Honorable André Birotte, Jr.
26

27

28

                                              1
     ___________________________________________________________________________________
                       [PROPOSED] ORDER ON JOINT STIPULATION
                           TO DISMISS CASE WITH PREJUDICE
